DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  Amend claims 1 and 20 as follows to avoid antecedence issues: “subsequently depositing cobalt upon the first surface of the substrate to form [[a]] the cobalt layer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 20 (and claims 2-10, 12-14, and 16 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant claims the term “cobalt”/”the cobalt” throughout each of the claims.  However these references to “cobalt”/”the cobalt” appear to refer to separate a distinct cobalt materials, namely cobalt as used to form an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein (US 9,859,155) in view of Clevenger (US 2018/0061702).
[claim 1] Edelstein discloses a method  (fig. 1-7) of bonding or adhering a metal layer (109, fig. 6, lines 51-63, col. 5) to a substrate (103, fig. 2, lines 22-30, col. 4) disposed in a process chamber, comprising: (a) exposing the substrate to a first process gas comprising a bonding agent (Ruthenium 105, fig. 2 may be deposited via PECVD, lines 42-50, col. 4) in an amount sufficient to facilitate bonding or adhesion of cobalt to a first surface of the substrate (e.g. Ru aids in the reflow properties of Co, which allows for a more conformal RuCo layer with allows for better adhesion, lines 10-16, col. 5), wherein the first surface of the 
Clevenger discloses a method filling a trench in an interconnect wherein metal fill layer can be a low resistivity metal fill Co, Rh, or Ir (126, fig. 6a, [0056]) filled over a RuCo layer (124, fig. 6a, [0055][0056].  
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Edelstein’s metal layer (109) from cobalt since it has been held that simple substitution of one known element (Co) for another (Ir or Rh) to obtain predictable results (a low resistivity metal fill) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  


[claim 4] The method of claim 1, wherein the bonding agent is suitable for promoting adhesion between the cobalt and the first surface of the substrate by forming a cobalt alloy mono-layer atop the substrate (107, fig. 5, lines 57-65, col. 4), and wherein the substrate comprises a layer of titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (lines 22-30, col. 4).
[claim 5] The method of claim 4, wherein the bonding agent comprises a metal species suitable for forming an alloy with cobalt, wherein the metal species is one or more molybdenum carbonyl compounds, ruthenium compounds, or iridium compounds (lines 34-38, col. 4).
[claim 6] The method of claim 1, wherein the bonding agent improves adhesion between the first surface of the substrate and the cobalt layer to provide a high purity, low resistivity cobalt layer (see modification),.
[claim 7] The method of claim 1, wherein the cobalt layer is characterized as a void- free cobalt layer with reduced delamination or cracking between the cobalt layer and the substrate (metal layer 109 is formed conformally with no voids and no delimination or cracking, fig. 6).
[claim 8] The method of claim 1, wherein the substrate comprises a feature formed in the first surface of the substrate, wherein the feature comprises sidewalls and a bottom surface (fig. 2-4).
[claim 9] The method of claim 1, wherein the substrate comprises a layer of titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (lines 22-30, col. 4).

Claim(s) 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein (US 9,859,155) in view of Clevenger (US 2018/0061702).
[claim 11] Edelstein discloses a method of depositing a metal film, comprising: contacting a substrate (103, fig. 2, lines 22-30, col. 4) with a silane or other silicon containing material suitable for forming a chemical bond between cobalt and the substrate to form a treated substrate, or predominantly cobalt with one or more of molybdenum, ruthenium, or iridium materials (Ruthenium 105, fig. 2 may be deposited via PECVD, lines 42-50, col. 4) sufficient to react with the cobalt to form a monolayer of cobalt alloy (107, fig. 5, lines 34-35, col. 5 ) atop the substrate to form a treated substrate, wherein the substrate comprises titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (103, fig. 2, lines 22-30, col. 4); and depositing metal upon the treated substrate to form a metal layer (109, fig. 6, lines 51-63, col. 5).  Edelstein, however, does not expressly disclose that the metal layer (109) may be a cobalt layer (Edelstein discloses that that 109 may be made of Ir or Rh, which are in the same column as Co in the periodic table, lines 51-63, col. 5)
Clevenger discloses a method filling a trench in an interconnect wherein metal fill layer can be a low resistivity metal fill Co, Rh, or Ir (126, fig. 6a, [0056]) filled over a RuCo layer (124, fig. 6a, [0055][0056].  
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Edelstein’s metal layer (109) from cobalt since it has been held that simple substitution of one known element (Co) for another (Ir or Rh) to obtain predictable results (a low resistivity metal fill) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  

With this modification Edelstein discloses:
[claim 14] The method of claim 11, wherein one or more of molybdenum, ruthenium, or iridium materials are provided in an amount sufficient for promoting adhesion between the cobalt and the treated substrate (Ruthenium 105, fig. 2 may be deposited via PECVD, lines 42-50, col. 4, lines 34-38, col. 4, Ru aids in the reflow properties of Co, which allows for a more conformal RuCo layer with allows for better adhesion, lines 10-16, col. 5).
[claim 16] The method of claim 11, wherein the substrate comprises a layer of titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (103, fig. 2, lines 22-30, col. 4).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein (US 9,859,155) in view of Clevenger (US 2018/0061702) and further in view of Ha (US 2015/0203961).
[claim 20] Edelstein discloses a method  (fig. 1-7) of bonding or adhering a metal layer (109, fig. 6, lines 51-63, col. 5) to a substrate (103, fig. 2, lines 22-30, col. 4) disposed in a process chamber, comprising: (a) exposing the substrate to a first process gas comprising a bonding agent (Ruthenium 105, fig. 2 may be deposited via PECVD, lines 42-50, col. 4) in an amount sufficient to facilitate bonding or adhesion of cobalt to a first surface of the substrate (e.g. Ru aids in the reflow properties of Co, which allows for a more conformal RuCo layer with allows for better adhesion, lines 10-16, col. 5), wherein the first surface of the substrate comprises titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (lines 22-30, col. 4)and wherein the bonding agent is silane or other silicon containing material for forming a chemical bond between the cobalt and the substrate, or wherein the bonding agent is at least one of a molybdenum, ruthenium, or iridium (Ruthenium 105, fig. 2 may be deposited via PECVD, lines 42-50, col. 4) material sufficient to react with cobalt (107, fig. 4, lines 57-65, col. 4)  to form a cobalt alloy (lines 34-35, col. 5) atop the first surface of the substrate to which subsequently-depositing metal (109, fig. 6, lines 51-63, col. 5) will adhere; and (b) subsequently depositing metal upon the first surface of the substrate to form a metal layer (109, fig. 6, lines 51-63, col. 5).    Edelstein, however, does not expressly disclose that the metal layer (109) may be a cobalt layer (Edelstein discloses that that 109 may be made of Ir or Rh, which are in the same column as Co in the periodic table, lines 51-63, col. 5).  Edelstein also does not expressly disclose a computer readable medium, having instructions 
Clevenger discloses a method filling a trench in an interconnect wherein metal fill layer can be a low resistivity metal fill Co, Rh, or Ir (126, fig. 6a, [0056]) filled over a RuCo layer (124, fig. 6a, [0055][0056].  
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Edelstein’s metal layer (109) from cobalt since it has been held that simple substitution of one known element (Co) for another (Ir or Rh) to obtain predictable results (a low resistivity metal fill) is obvious.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Ha discloses a computer readable medium, having instructions stored thereon which, when executed, causes a semiconductor process involving depositing Cobalt [0008].
It would have been obvious to one of ordinary skill in the art before the time of filing to have placed instructions to carry out Edelstein’s semiconductor process on a computer readable medium to automate the process of semiconductor manufacturing and allow a computer to manage the manufacturing process.

Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein (US 9,859,155) in view of Clevenger (US 2018/0061702) and further in view of Shimoda (US 2012/0301731).
Edelstein/Clevenger discloses the methods or claim 1 and 11 but does not expressly disclose that the bonding agent may be made of silane (Ru is disclosed as the bonding agent).
Shimoda discloses a semiconductor process where silane is disclosed that a silane compound would instantly bond with cobalt to form a CoSi bond (similar to a bonded RuCo) [0027].
It would have been obvious to one ordinary skill in the art before the time of filing to have used silane as the bonding agent since it has been held that simple substitution of one known element (CoSi) for another (RuCo) to obtain predictable results (a material that readily bonds with cobalt, e.g. silane is being substituted for Ru).
With this modification Edelstein discloses:
[claim 2] The method of claim 1, wherein the bonding agent is one or more silanes for forming a chemical bond between the cobalt and the substrate (upon modification), and wherein the substrate comprises a layer of titanium nitride (TiN), tantalum nitride (TaN), titanium silicon nitride (TiSiN), aluminum-doped titanium carbide (TiAIC), or combinations thereof (103, fig. 2, lines 22-30, col. 4).
[claim 3] The method of claim 2, wherein the one or more silanes comprises or consists of SiH4 (upon modification).
[claim 12] The method of claim 11, wherein the silane or other silicon containing material is provided in an amount sufficient to form a chemical bond between the cobalt and the substrate (upon modification).
[claim 13] The method of claim 11, wherein the silane comprises or consists of SiH4 (upon modification).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein (US 9,859,155) in view of Clevenger (US 2018/0061702) and further in view of Zope (US 2013/0260555).
Edelstein/Clevenger discloses the method of claim 1 but does not expressly disclose pre-cleaning the chamber by purging the prior gas before depositing the cobalt.
Zope dislcoes a semiconductor method wherein a purge gas is used to facilitate delivery of a metal layer by a pre-clean process before the deposition of the metal layer.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used a purge gas in a pre-clean process prior deposition of the cobalt metal and after the Ru metal deposition process to purge the chamber of any remaining Ru.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection uses a different interpretation of the prior art then that used in applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMAR MOVVA/Primary Examiner, Art Unit 2898